532 F.2d 445
Richard Bruce KITCHEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 75-4334Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 27, 1976.

Michael H. Blacker, Miami, Fla., for petitioner-appellant.
Robert W. Rust, U. S. Atty., Joel C. Fanning, Asst. U. S. Atty., Miami, Fla., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before GODBOLD, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
On May 26, 1974, Kitchen, represented by counsel, was convicted in a nonjury trial for the distribution and possession with the intent to distribute 56 grams of phencyclidine and 16 grams of cocaine in violation of 21 U.S.C.A. § 841(a)(1) and 18 U.S.C.A. § 2.  The conviction was affirmed on direct appeal.  Thereafter, Kitchen filed a motion to vacate sentence pursuant to 28 U.S.C.A. § 2255 on the ground that the Government failed to prove that the alleged offenses were committed in the Southern District of Florida.  The district court denied relief.  We affirm.


2
Kitchen first raised the issue of venue over a year after sentencing.  Defects relating to venue are waived unless asserted prior to trial.  Harper v. United States, 5 Cir. 1967, 383 F.2d 795.  In any event, there is ample proof that the drugs were sold in the Southern District of Florida.  Cf. United States v. Graves, 5 Cir. 1970, 428 F.2d 196.


3
AFFIRMED.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I